DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 4, 6, 9-13, 16, 26, 27, 31, 35-37, 40, 41, 45, 49 and 50 are pending in the instant invention.  According to the Listing of Claims, filed August 11, 2022, claims 1, 3, 4, 6, 9, 35 and 36 were amended, claims 2, 5, 7, 8, 14, 15, 17-25, 28-30, 32-34, 38, 39, 42-44 and 46-48 were cancelled and claim 50 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/020014, filed February 28, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/637,486, filed March 2, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on August 11, 2022, is acknowledged: a) Group I - claims 1, 3, 4, 6, 9-13, 16, 26, 27, 31, 35-37, 40 and 50; and b) substituted [1,2,4]triazolo[1,5-a]pyrimidine of the formula (I) - p. 40, Example 21, Compound 15.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -Cl; R2 = -H; R3 = -C1-6 alkyl substituted with diazirinyl; R4 = -F; R5 = -F; and R6 = -F, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted [1,2,4]triazolo[1,5-a]-pyrimidines of the formula (I), where R1 = -F, Cl, or Br; R2 = -H or C1-6 alkyl; R3 = -halogenated C1-6 alkyl or C1-6 alkyl substituted with diazirinyl; R4 = -F, Cl, or Br; R5 = -F, Cl, or Br; and R6 = -halogen or C1-6 alkoxy, optionally substituted with NR11R12 or diazirinyl, wherein R11 = -H or C1-6 alkyl and R12 = -H or C1-6 alkyl, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on May 12, 2022.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on May 12, 2022, the instant Markush claim was restricted to substituted [1,2,4]-triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -F, Cl, or Br; R2 = -H or C1-6 alkyl; R3 = -halogenated C1-6 alkyl or C1-6 alkyl substituted with diazirinyl; R4 = -F, Cl, or Br; R5 = -F, Cl, or Br; and R6 = -halogen or C1-6 alkoxy, optionally substituted with NR11R12 or diazirinyl, wherein R11 = -H or C1-6 alkyl and R12 = -H or C1-6 alkyl, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on May 12, 2022.
	Next, the inventor or joint inventor should further note that this invention contains claims 10, 12, 13, 26, 27, 36, 41, 45 and 49, drawn to nonelected inventions, with traverse, in the reply filed on August 11, 2022.  A complete reply to the Final Rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on May 12, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of Claims, filed August 11, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 3, 4, 6, 9, 11, 16, 31, 35, 37, 40 and 50 is contained within.

Status of Claim Rejections - Obviousness-type Double Patenting

	The inventor’s or joint inventor’s arguments, on page 10 of the Remarks, filed August 11, 2022, with respect to claims 1, 3, 4, 6, 9, 11, 16, 31, 35 and 40, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1, 3, 4, 6, 9, 11, 16, 31, 35 and 40, made in the Non-Final Rejection, mailed on May 12, 2022, is hereby maintained for the reasons of record.
	The inventor or joint inventor respectfully requests that the instant rejection under Obviousness-type Double Patenting be held in abeyance until the claims are otherwise in condition for allowance.
	In response to the inventor’s or joint inventor’s request for the instant rejection under Obviousness-type Double Patenting to be held in abeyance until the claims are otherwise in condition for allowance, the examiner respectfully denies said request and in accordance with MPEP § 804.I.A, will hereby maintain the obviousness-type double patenting rejection until there are no longer any conflicting claims between the instant invention and US Patent No. 9,649,317, respectively.
	The inventor or joint inventor should note that in order to be entitled to reconsideration or further examination, the inventor or joint inventor or patent owner must reply to every ground of rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  See MPEP § 714.02.
	Moreover, the inventor or joint inventor should further note that if the reply is with respect to an invention, a request may be made that only an objection and/or a requirement as to form not necessary to further consideration of the claims, not a rejection of the claims, be held in abeyance until allowable subject matter is indicated.  See MPEP § 714.02.
	As a result of the Listing of Claims, filed August 11, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on May 12, 2022, is amended below, in the section entitled New Claim Rejections - Obviousness-type Double Patenting, to encompass new claim 50.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is F, Cl, or Br;
	R2 is H or C1-6 alkyl;
	R3 is C1-6 alkyl, wherein the C1-6 alkyl is substituted with 1 diazirinyl substituent, and further wherein the diazirinyl substituent is optionally substituted on carbon with 1 R10 substituent;
	R4 is F, Cl, or Br;
	R5 is F, Cl, or Br;
	R6 is halogen or OC1-6 alkyl, wherein the OC1-6 alkyl is optionally substituted with 1, 2, or 3 substituents independently selected from the group consisting of NR11R12 and diazirinyl;
	R10 is C1-6 alkyl or C1-6 haloalkyl;
	each R11 is independently H or C1-6 alkyl; and
	each R12 is independently H or C1-6 alkyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is H.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is Cl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R2 is C1-6 alkyl; or
(ii)	R10 is C1-6 alkyl; or
(iii)	R2 is C1-6 alkyl; and
	R10 is C1-6 alkyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R10 is C1-6 alkyl.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is C1-6 alkyl, wherein the C1-6 alkyl is substituted with 1 diazirinyl substituent, and further wherein the diazirinyl substituent is substituted on carbon with 1 R10 substituent.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is OC1-6 alkyl, wherein the OC1-6 alkyl is optionally substituted with 1 diazirinyl substituent.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

(i)	R4 is F; or
(ii)	R5 is F; or
(iii)	R4 is F; and
	R5 is F.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of formula (IA):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (IA)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush grouping, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,
and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 40 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 50 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound of claim 1, wherein the compound is of formula (IB):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (IB)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 50 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 50 recites the limitation, The compound of claim 1,… wherein… R11 is… halogenated C1-6 alkyl; and R12 is… halogenated C1-6 alkyl, in lines 1-6 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).  According to claim 1, R6 is not recited as OC1-6 alkyl, optionally substituted with amino, optionally substituted with halogenated C1-6 alkyl, with respect to the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.


New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1, 3, 4, 6, 9, 11, 16, 31, 35, 37, 40 and 50 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I) is improper, since the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I), as recited in claims 1, 37 and 40, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.

	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula (I) to recite substituted [1,2,4]triazolo-[1,5-a]pyrimidines of the formula (I), where R1 = -F, Cl, or Br; R2 = -H or C1-6 alkyl; R3 = -C1-6 alkyl substituted with diazirinyl; R4 = -F, Cl, or Br; R5 = -F, Cl, or Br; and R6 = -halogen or C1-6 alkoxy, optionally substituted with NR11R12 or diazirinyl, wherein R11 = -H or C1-6 alkyl and R12 = -H or C1-6 alkyl, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1, 3, 4, 6, 9, 11, 16, 31, 35, 40 and 50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 2, 5-14, 17 and 28-32 of US Patent No. 9,649,317.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1 recites substituted [1,2,4]-triazolo[1,5-a]pyrimidines of the formula (I), where R1 = -Cl; R2 = -H; R3 = -halogenated C1-6 alkyl; R4 = -F; R5 = -F; and R6 = -halogen, respectively, which are administered within the method of treating a neurodegenerative disease in a patient in need thereof, comprising administering… a substituted [1,2,4]triazolo[1,5-a]pyrimidines of the formula II, where R1 = -Cl; R2 = -substituted C1-6 alkyl; R3 = -H; R4 = -F; R5 = -F; and R6 = -F, respectively, as recited in claim 1 of US 9,649,317.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.

	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Moreover, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Listing of Claims, filed August 11, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624